DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25  are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:	
As per claim 1, line 12, it is unclear whether “the cores” are from “the first set of the cores” or “the second set of cores” of the “the first allocation” (i.e. which of the cores are they referring to? Is reallocating “the cores” performed after “updating a load balancing operation”?)
As per claim 19, it has the same deficiencies as claim 1 above. Appropriate correction is required.
As per claims 2-18, 20-25, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. US Patent 7,734,895 (hereafter Agarwal) in view of Malloy et al. US Pub 2018/0157515 (hereafter Malloy) in view of Willis et al. US Pub 2019/0044809 (hereafter Willis).

As per claim 1, Agarwal teaches the invention substantially as claimed including a method for updating a first core allocation among a plurality of processes of a gateway datapath that executes on a gateway computing device comprising a plurality of cores, the plurality of processes of the gateway datapath comprising (i) a first set of data processing processes to which a first set of the cores are allocated in the first core allocation and (ii) a second set of processes to which a second set of the cores are allocated in the first core allocation (col 1, line 64-67, col 2, line 1-40, col 5, line 36-46, a plurality of sets of processor cores, each set including one or more processor cores assigned to a function associated with executing instructions (a plurality of host processes));
the method comprising: based on a set of data regarding usage of the plurality of cores, determining a second core allocation that allocates a third set of the cores to the first set of data processing processes and a fourth set of the cores to the second set of processes (col 2, line 41-67, reconfiguring number of processor cores assigned to a first set and second set, based on cache miss rate, instruction level parallelism, or a quantity of work assigned to the processor cores, thus determining number of processor cores assign to first and second set based on a set of data regarding usage of the cores);
wherein the third set of cores has a different number of cores than the first set of cores and the fourth set of cores has a different number of cores than the second set of cores; and reallocating the cores from the first allocation to the second allocation (col 2, line 41-67, col 27, line 1-5, reconfiguring the number of processor cores assigned to a first set includes reassigning a processor core from a first set associated with a first function to a second set associated with 
Agarwal does not explicitly teach updating a load balancing operation to load balance received data over the third set of cores rather than the first set of cores.
However, Malloy teaches updating a load balancing operation to load balance received data over the third set of cores rather than the first set of cores (para[0049, 0054-0055, 0068-0069], FIG. 3A-3C, core 133b (first set of core) is associated (has affinity) with virtual port 138a (queue 139a, 139b, 139c) and core 133c and 133d (second set of cores) are associated with virtual port 138b (queue 139a’, 139b’), and the load balancer modifies affinization between a queue 139 and a core 133 in FIG. 3C, where core 133c’s affinity is changed to 139c of the virtual port 138a, thus the processing load (queue 139c) is load balanced to the new core (133c) added to the virtual port 138a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Malloy’s teaching to Agarwal’s invention in order to improve network data throughput to application, virtual machines, or other software components and overcoming limited processing capacities of the cores on a server by providing a load balancer in a multi-core environment to dynamically balance network processing loads on the multiple cores by modifying core assignments for corresponding queues based on current loads of the cores (para[0010-0011]).
Agarwal and Malloy do not explicitly teach data message processing processes; received data messages.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Willis’ teaching to Agarwal and Malloy’s invention in order to allow communication between the host CPU and NIC which supports various drivers and models by providing a flexible host interface of a compute device including configurable cores that retrieve a location of a descriptor associated with received messages, and transmits the messages to the SMP array that identifies a core to process the messages based on the type of the message (para[0051]).

As per claim 2, Agarwal, Malloy and Willis teach the method of claim 1, Agarwal teaches wherein the third set of cores comprises all of the cores in the first set of cores and one or more additional cores from the second set of cores (col 2, line 41-67, col 27, line 1-5, reconfiguring the number of processor cores assigned to a first set includes reassigning a processor core from a first set associated with a first function to a second set associated with a second function, thus the number of cores are more in the second set and less in the first set after the reconfiguration/reassigning).

As per claim 7, Agarwal teaches wherein the fourth set of cores comprises all of the cores in the second set of cores and one or more additional cores from the first set of cores (col 

As per claim 19, it is a non-transitory machine readable medium claim of claim 1 above, thus it is rejected for the same rationale.


Claims 3-6, 8-11, 13-18, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Malloy and Willis as applied to claim 2 above, and further in view of Britkin et al. US Pub 2019/0108068 (hereafter Britkin).

As per claim 3, Agarwal, Malloy and Willis teach the method of claim 2, and Malloy further teaches wherein: at least a subset of the plurality of cores are eligible to be allocated to the first set of data message processing processes; each core eligible to be allocated to the first set of data message processing processes is associated with a corresponding queue (para[0055], subset of the cores is affinitized to certain queues to process the tasks).
In addition, Willis teaches data message processing processes (para[0078, 0096], FIG. 18A, processor cores are partitioned into groups such that each group is configured to process a particular type, or set of types, of messages, and a certain number of cores are dedicated to processing a particular message type).

However, Britkin teaches the first set of data message processing processes comprises one data message processing thread corresponding to each core eligible to be allocated to the first set of data message processing processes (para[0045-0046, 0104-0105], threads are corresponding to each core for data processing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Britkin’s teaching to Agarwal, Malloy and Willis’ invention in order to optimize the processing core load through dynamic scaling of the number of cores, while preserving the order of data packets within a client session, resulting in an optimized usage of computing resources of the system that processes data packets and in a lower power consumption of said system (para[0012]).

As per claim 4, Agarwal, Malloy, Willis and Britkin teach the method of claim 3, and Britkin teaches wherein the data processing threads corresponding to the one or more additional cores are in an inactive state before the reallocation of the cores from the first allocation to the second allocation (para[0049, 0098-0104], when the processing of the core (thread) is finished (inactive), then sends the finish confirmation signal for the core to be released to other tasks requiring cores of a given type).
In addition, Willis teaches data message (para[0078, 0096], FIG. 18A, processor cores are partitioned into groups such that each group is configured to process a particular type, or 

As per claim 5, Malloy teaches wherein the reallocation of the cores occurs prior to the updating of the load balancing operation so as to avoid the load balancing operation assigning received data to an inactive data message processing thread (para[0049, 0054-0055, 0068-0069], FIG. 3A-3C, the load balancer modifies affinization between a queue 139 and a core 133 in FIG. 3C, where core 133c’s affinity is changed to 139c of the virtual port 138a, and after the reallocation of the core, the cores process the loads from the corresponding queue).
In addition, Willis teaches data message (para[0078, 0096], FIG. 18A, processor cores are partitioned into groups such that each group is configured to process a particular type, or set of types, of messages, and a certain number of cores are dedicated to processing a particular message type).

As per claim 6, Britkin teaches wherein reallocating the cores from the first allocation to the second allocation comprises activating the data message processing threads corresponding to the one or more additional cores (para[0058, 0088-0089, 0107, 0134], when a WC core is added, the added the core (thread) processes the load which activates the thread of the core).

As per claim 8, Malloy further teaches wherein: at least a subset of the plurality of cores are eligible to be allocated to the first set of data message processing processes; each core eligible to be allocated to the first set of data message processing processes is associated with a 
In addition, Willis teaches data message processing processes (para[0078, 0096], FIG. 18A, processor cores are partitioned into groups such that each group is configured to process a particular type, or set of types, of messages, and a certain number of cores are dedicated to processing a particular message type).
Agarwal, Malloy and Willis do not explicitly teach the first set of data message processing processes comprises one data message processing thread corresponding to each core eligible to be allocated to the first set of data message processing processes. 
However, Britkin teaches the first set of data message processing processes comprises one data message processing thread corresponding to each core eligible to be allocated to the first set of data message processing processes (para[0045-0046, 0104-0105], threads are corresponding to each core for data processing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Britkin’s teaching to Agarwal, Malloy and Willis’ invention in order to optimize the processing core load through dynamic scaling of the number of cores, while preserving the order of data packets within a client session, resulting in an optimized usage of computing resources of the system that processes data packets and in a lower power consumption of said system (para[0012]).

As per claim 9, Britkin teaches wherein data message processing threads corresponding to cores not allocated to the first set of data processing processes are inactive (para[0049, 
In addition, Willis teaches data message (para[0078, 0096], FIG. 18A, processor cores are partitioned into groups such that each group is configured to process a particular type, or set of types, of messages, and a certain number of cores are dedicated to processing a particular message type).

As per claim 10, Malloy teaches wherein, after updating the load balancing operation, all data assigned by the first load balancing operation to the set of queues that are (i) associated with the cores of the first set of cores and (ii) associated with cores in the fourth set of cores are processed before reallocating the cores from the first set of cores to the fourth set of cores (para[0049, 0054-0055, 0068-0069], FIG. 3A-3C, the load balancer modifies affinization between a queue 139 and a core 133 in FIG. 3C, where core 133c’s affinity is changed to 139c of the virtual port 138a, and after the reallocation of the core, the cores process the loads from the corresponding queue).
In addition, Willis teaches data message (para[0078, 0096], FIG. 18A, processor cores are partitioned into groups such that each group is configured to process a particular type, or set of types, of messages, and a certain number of cores are dedicated to processing a particular message type).

As per claim 11, Britkin teaches wherein the data message processing threads associated with the one or more additional cores are deactivated after the data messages 

As per claim 13, Willis teaches wherein the set of data regarding usage of the plurality of cores comprises information regarding one or more types of data messages being received by the gateway datapath (para[0051-0052, 0078, 0096], processing network packets by a host interface of a NIC).

As per claim 14, Agarwal teaches wherein determining the second core allocation based on the information regarding one or more types of data messages being received by the gateway datapath comprises projecting a utilization of cores in the second set of cores (para[0054, 0078, 0096], identify a long-latency operation which requires an amount of time to complete, thus indicating projecting a utilization of cores).

As per claim 15, Malloy teaches wherein the set of data regarding usage of the plurality of cores comprises utilization statistics for the first and second sets of cores (para[0088], determine core utilization for executing network processing loads, then relocate one or more queues from the cores, which modifies affinitization between queues and cores).

As per claim 16, Willis teaches wherein the utilization statistics received for the first and second sets of cores are used to calculate first and second aggregate core utilization for the first and second sets of cores respectively (para[0113], average load (aggregate core utilization) of CPU cores that run WC is used to determine whether the number of processing core should be adjusted).

As per claim 17, Malloy teaches wherein the utilization statistics are received through a control plane (para[0058], affinity agent of the controller 122 adjusts affinitization between the queues and cores).

As per claim 18, Malloy teaches wherein determining the second core allocation comprises: determining that one of the first and second sets of cores is being utilized below a threshold rate; and identifying the second core allocation as a core allocation that allocates a core from the set of cores being utilized below the threshold rate to the other set of cores of the first and second sets of cores (para[0011, 0029, 0050], reassign the core with utilization value lowered then the threshold, to another queue).

As per claim 21, it is a non-transitory machine readable medium claim of claim 13 above, thus it is rejected for the same rationale.

As per claim 22, it is a non-transitory machine readable medium claim of claim 14 above, thus it is rejected for the same rationale.

As per claim 23, it is a non-transitory machine readable medium claim of claim 15 above, thus it is rejected for the same rationale.

As per claim 24, it is a non-transitory machine readable medium claim of claim 16 above, thus it is rejected for the same rationale.

As per claim 25, it is a non-transitory machine readable medium claim of claim 18 above, thus it is rejected for the same rationale.


Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Malloy and Willis as applied to claim 1 above, and further in view of Wang et al. US Pub 2018/0285151 (hereafter Wang).

As per claim 12, Agarwal, Malloy and Willis teach the method of claim 1, but they do not explicitly teach wherein: the load balancing operation is a receive side scaling (RSS) operation that distributes received data messages over a set of queues corresponding to the set of cores allocated to the data message processing processes; and updating the load balancing operation comprises updating a table associated with the RSS operation. 
However, Wang teaches the load balancing operation is a receive side scaling (RSS) operation that distributes received data messages over a set of queues corresponding to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang’s teaching to Agarwal, Malloy and Willis’ invention in order to provide a method of NIC techniques for performing dynamic load distribution among multiple CPU cores which balances incoming data traffic and consequently optimizes the full system performance without requiring software support (para[0017]).

As per claim 20, it is a non-transitory machine readable medium claim of claim 12 above, thus it is rejected for the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195